Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 1 of 14 Page ID #:1




  1 Julian Burns King (Bar No. 298617)
      julian@kingsiegel.com
  2 Elliot J. Siegel (Bar No. 286798)
  3 elliot@kingsiegel.com
      KING & SIEGEL LLP
  4 724 S. Spring Street, Suite 201
  5 Los Angeles, California 90014
      tel: (213) 465-4802
  6
      fax: (213) 465-4803
  7
  8 Lincoln Ellis, Esq. (SBN 283657)
      Lincoln.Lawyer.CA@gmail.com
  9 LAW OFFICE OF LINCOLN W. ELLIS
 10 292 S. La Cienega Blvd., Ste. 207
    Beverly Hills, CA 90211
 11
    Tel: (213) 207-6692
 12 Fax: (855) 701-5136
 13
      Attorneys for Plaintiff Fausto Bustos
 14
 15
                            UNITED STATES DISTRICT COURT
 16
                          CENTRAL DISTRICT OF CALIFORNIA
 17
 18 Fausto Bustos, an individual,                  CASE NO.
 19
                   Plaintiff,                      COMPLAINT FOR:
 20
                                                   1) Retaliation in Violation of the Sar-
 21
      vs.
                                                      banes-Oxley Act (18 U.S.C.
 22 Royal Bank of Canada, a corporation;              § 1514A)

 23 City National Bank, a corporation; and         Demand for Jury Trial
      Does 1-10, inclusive,
 24
 25                Defendants.
 26
 27
 28

                                              Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 2 of 14 Page ID #:2




  1        Plaintiff Fausto ( Joseph) Bustos, by and through his attorneys, hereby complains
  2 and alleges as follows:
  3                                   INTRODUCTION
  4        1.     Plaintiff Fausto ( Joseph) Bustos is a veteran and successful programmer
  5 and project manager who thrived in his role as a Vice President and later as a Senior
  6 Vice President at defendant City National Bank (“CNB”), a wholly-owned subsidiary
  7 of defendant Royal Bank of Canada (“RBC”), (collectively “Defendants” or “the
  8 Bank”). He received uniformly positive performance reviews and feedback for his work
  9 throughout his employment.
 10        2.     In or around 2018, City National reorganized its digital technology depart-
 11 ments. The resulting organization lacked effective internal controls, clear lines of over-
 12 sight, and enabled personnel to bypass Bank policy and federal regulations designed to
 13 ensure the accuracy of SEC filings and financial disclosures. For instance, he observed
 14 significant accounting errors relating to software development projects, including er-
 15 rors that would inflate the amount of assets on the Bank’s balance sheets and allow the
 16 Bank to claim tax benefits and/or overstate its profits. Mr. Bustos recognized this as a
 17 significant lapse in financial controls that posed significant risk to CNB and, by exten-
 18 sion, to RBC.
 19        3.     Mr. Bustos repeatedly complained both orally and in writing about these
 20 misallocations and their effect on the accuracy of the Bank’s balance sheets and finan-
 21 cial reports, including to the Royal Bank of Canada’s internal auditors, City National’s
 22 head of Human Resources, and City National’s Vice President of Corporate Security,
 23 among others.
 24        4.     City National investigated Mr. Bustos’s allegations and identified approx-
 25 imately $5.4 million in misallocated invoices, vindicating Mr. Bustos’s complaints. The
 26 Bank issued a memorandum reminding employees about its account policies and pro-
 27 cedures, including for reporting costs as capital expenses. Around the same time, Royal
 28 Bank of Canada’s internal auditors gave poor marks to City National’s internal controls,
                                               1
                                           Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 3 of 14 Page ID #:3




  1 noting that they needed improvement—consistent with Mr. Bustos’s complaints.
  2        5.     Mr. Bustos’s superiors at City National resented Mr. Bustos and his
  3 team’s involvement in calling attention to their deficiencies and misconduct. The Bank
  4 devised a layoff scheme to get rid of Mr. Bustos, calling a “highly confidential” meeting
  5 about “resource planning,” specifically, “recruitment needs on Greg’s team (w/ Mgmt
  6 roles).”
  7        6.     Within weeks, Mr. Bustos and several lower-level employees had been
  8 fired because of a supposed reorganization. This was false: their positions were soon
  9 advertised on hiring websites, and the Bank had always intended to replace them, as
 10 evidenced by the email regarding “recruitment needs.”
 11        7.     In reality, Mr. Bustos was fired because he complained about City Na-
 12 tional’s lax internal controls, accounting misconduct, and possible tax fraud.
 13                                        PARTIES
 14        8.     Plaintiff Fausto ( Joseph) Bustos was a resident of California at all times
 15 relevant to this complaint. Mr. Bustos served in the United States Army from 1987
 16 through 1999, culminating with an assignment within Special Forces as a Special Op-
 17 erations Communications Operator, in which he was responsible for managing commu-
 18 nications technologies. After his honorable discharge, Mr. Bustos worked as an IT
 19 Manager and Consultant for large companies from 1999 until 2015 and even taught as
 20 an adjunct professor of computer programming at California State Polytechnic Univer-
 21 sity – Pomona from 2003 through 2007. He was employed by Defendants as Senior
 22 Vice President of Digital Solutions, Analytics, and Performance from August 2015 to
 23 August 21, 2019. At all times while working for Defendants, he worked at Defendants’
 24 corporate office in downtown Los Angeles.
 25        9.     Defendant Royal Bank of Canada is a publicly traded banking corpora-
 26 tion with corporate headquarters located in Toronto, Ontario in Canada. Defendant
 27 RBC is traded on the New York Stock Exchange under the ticker symbol “RY.” RBC
 28 files audited financial statements and other regulatorily-mandated public filings with
                                               2
                                           Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 4 of 14 Page ID #:4




  1 the SEC. RBC operates in California through defendant City National Bank.
  2         10.    Defendant City National Bank is a banking corporation. Defendant RBC
  3 agreed to acquire CNB in 2014 and closed the transaction in 2015. At all times during
  4 Mr. Bustos’ employment at CNB, CNB was a subsidiary of defendant RBC, and CNB’s
  5 financial statements were reflected in the audited financial statements of RBC as filed
  6 with the SEC. City National Bank is headquartered and has a principal place of business
  7 at 555 S. Flower Street, 18th Floor, Los Angeles, CA 90071.
  8         11.    Plaintiff does not currently know the names and true identities of Does 1-
  9 10. Plaintiff reserves the right to amend this complaint to show their true names and
 10 capacities when this information is ascertained. Each Doe defendant is responsible for
 11 the damages alleged pursuant to each of the causes of action asserted, either through
 12 its own conduct, or vicariously through the conduct of others. All further references in
 13 this complaint to any of the named Defendants includes the fictitiously named defend-
 14 ants.
 15         12.    At all times alleged in the complaint, each Defendant was an agent, serv-
 16 ant, employee, partner, joint employer, integrated enterprise, and/or joint venture of
 17 every other Defendant and was acting within the scope of that relationship with each
 18 of the other Defendants. Moreover, the conduct of every Defendant was ratified by
 19 each other Defendant.
 20                              VENUE AND JURISDICTION
 21         13.    This Court has jurisdiction over this dispute pursuant to 18 U.S.C.
 22 § 1514A, et seq., and 28 U.S.C. § 1331, as well as section 806 of the Sarbanes-Oxley Act
 23 of 2002, which creates a private right of action for employees who experience retalia-
 24 tion who engage in protected activity relating to a publicly traded company.
 25         14.    Venue is proper in this district under 28 U.S.C. § 1391(a) because the acts
 26 that give rise to the complaint, as well as certain acts that violate federal securities laws
 27 or rules promulgated by the SEC, took place in this district. Mr. Bustos was employed
 28 in this district and worked at Defendants’ in downtown Los Angeles. A substantial part
                                                 3
                                             Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 5 of 14 Page ID #:5




  1 of the events or omissions giving rise to the claim occurred in this district.
  2         15.   Mr. Bustos timely filed a complaint with the United States Department of
  3 Labor (“DOL”). More than 180 days have elapsed since that complaint was filed, and
  4 no decision has been issued by the DOL to date. Mr. Bustos therefore has exhausted
  5 his administrative remedies.
  6                                          FACTS
  7                                        Background
  8         16.   Mr. Bustos was working for approximately two and a half years as a Direc-
  9 tor of Software Development & Enterprise Architecture for The Word & Brown Com-
 10 panies when he received a cold call from a recruiter about a position at CNB. Mr.
 11 Bustos was drawn to the proximity to his home, the possibility of upward mobility, and
 12 the more robust benefit package offered by CNB and decided to apply for the position.
 13         17.   Mr. Bustos was hired as a Vice President of Digital Development Services
 14 Lead with the Bank’s Business and Technology Services (BATS) division beginning in
 15 August 2015. In this role, he was responsible for overseeing the Bank’s portfolio of dig-
 16 ital applications and managing the various project teams and contractors that devel-
 17 oped them.
 18                     Mr. Bustos Is a Strong Performer for the Bank
 19         18.   Mr. Bustos excelled and his imprint on the Bank was felt immediately. At
 20 the end of 2015, after just over four months of work, his supervisors commended him
 21 as a “strong manager that drives commitments from his teams and resources” by “mini-
 22 miz[ing] and nearly eliminat[ing] distractions and ensur[ing] that his teams and resources
 23 keep their focus on capital efforts.” His 2015 performance review further noted that he
 24 was “singlehanded[ly]” responsible for overseeing a vendor in a critical project for the
 25 Bank’s digital infrastructure.
 26         19.   Mr. Bustos’s performance was so strong that, in or around November
 27 2017, Mr. Bustos was promoted to Senior Vice President and was entrusted with addi-
 28 tional job duties and oversight responsibilities. (To be selected for this promotion, Mr.
                                                4
                                            Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 6 of 14 Page ID #:6




  1 Bustos was required to demonstrate “both individual and career achievements and ef-
  2 fective leadership,” to have “consistent ‘above average’ performance” and have been
  3 endorsed for the position by an Executive Vice President of the Bank.)
  4         20.    Mr. Bustos was so dedicated to the Bank that he regularly invested his
  5 spare time in the Bank’s community. For instance, he was the Chair of the Veteran
  6 Community and was active in an affinity group for the Bank’s Latinx workers. He also
  7 volunteered with the Bank’s charitable initiatives and formal mentoring programs.
  8         21.    He was, in all respects, a model employee who planned to retire after a
  9 long career at CNB.
 10                         Background on Accounting for Expenses
 11                 Versus Capital Expenditures in Software Development
 12         22.    Under Generally Accepted Accounting Principles (“GAAP”) guidelines,
 13 expenses are typically categorized into operating, financing, or capital expenses. Oper-
 14 ating expenses are those that provide benefits in the quarter in which they are booked—
 15 for example, the cost of purchasing parts for production of a good—and are immedi-
 16 ately taken as deductions under cash accrual accounting. Capital expenses—typically
 17 things like buying land or buildings—are essentially converted into an asset that, in
 18 subsequent accounting periods, can depreciate and provide tax benefits to the com-
 19 pany. The same is not true for operating expenses, which do not provide ongoing tax
 20 benefits for the corporation.
 21         23.    This distinction is important because, while capitalized costs can be amor-
 22 tized year over year, other costs must be realized in the year they are incurred—mean-
 23 ing that Defendants’ balance sheets would underreport the true balance of accounts if
 24 operating expenses were mischaracterized as capital expenses.
 25         24.    In general, software under development should be accounted for as a cap-
 26 ital expense until it is technologically feasible but not yet available for sale. Like other
 27 capital expenses, software development costs that are classified as capital expenses ver-
 28
                                                5
                                            Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 7 of 14 Page ID #:7




  1 sus operational expenses may be amortized over time, resulting in lower reported ex-
  2 penses and thus higher net income.
  3        25.    The Sarbanes-Oxley Act expressly recognizes that internal controls are
  4 necessary to ensure the accuracy of financial statements that are relied on by investors
  5 and the broader market. For example, the Act requires officers who sign quarterly or
  6 annual reports with the SEC to certify that internal controls exist to ensure that mate-
  7 rial information is known to the signing officers and that the signing officers have eval-
  8 uated the effectiveness of the internal controls within 90 days of signing the report. See
  9 15 U.S.C. § 7241(a).
 10        26.    Sarbanes-Oxley was intended to restore (1) public faith in the financial re-
 11 porting issued by publicly traded companies and (2) investor confidence in the metrics
 12 used to evaluate a company’s performance. To that end, Section 404 of Sarbanes-Oxley
 13 expressly concerns “Management Assessment of Internal Controls” and sets forth nu-
 14 merous requirements as to internal accounting controls and procedures for any finan-
 15 cial reporting that is an input in the company’s financial statements. Indeed, Sarbanes-
 16 Oxley’s drafters were so concerned about the accuracy of financial reports and the
 17 strength of internal controls that they enacted individual liability for corporate execu-
 18 tives who certified the accuracy of financial statements that were found to violate ap-
 19 plicable rules or regulations.
 20                          The Bank Folds MAPS into BATS and
 21                 Enables Lax Internal Controls Over Cost Accounting
 22        27.    During the course of 2016 as part of an organizational realignment, De-
 23 fendants’ BATS Digital Technologies department merged Mr. Bustos and several other
 24 BATS employees into the Marketing and Product Strategies (MAPS) division’s Digital
 25 Channels department. Mr. Bustos maintained his role and took on additional supervi-
 26 sory responsibilities.
 27        28.    In 2018, the Bank changed course and folded MAPS back into the BATS
 28 division. Only Mr. Bustos, who was supervising creation of new data analytics software,
                                               6
                                           Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 8 of 14 Page ID #:8




  1 remained in the MAPS division. At the same time, the Bank transitioned from manual
  2 invoice processing for software development teams to automated invoice processing.
  3         29.   The switch to automated invoice processing, without a corresponding in-
  4 crease in internal controls, made room for personnel to manipulate billing and invoic-
  5 ing. Although MAPS continued to oversee the digital program and budget planning,
  6 BATS managers began to charge project development costs for their projects to pro-
  7 jects under Mr. Bustos’s supervision, in violation of Bank policy.
  8         30.   Mr. Bustos repeatedly complained about lax internal controls and ac-
  9 counting errors that inhibited his ability to effectively oversee his projects and impeded
 10 the Bank’s ability to rely on its internal accounting.
 11         31.   For example, in June 2018, BATS senior managers directed a vendor to
 12 send contractor timesheets and invoices to BATS, instead of Mr. Bustos, for ap-
 13 proval—even though Mr. Bustos was the senior manager ultimately responsible for the
 14 vendor’s work—in violation of the Bank’s formal policies and internal controls. This
 15 meant that Mr. Bustos did not have oversight over whether expenses for projects under
 16 his supervision were being properly accounted for—and, by extension, the Bank also
 17 could not rely on its internal accounting of project expenses. Mr. Bustos complained to
 18 his supervisor and to a representative of Human Resources about his inability to accu-
 19 rately supervise his project budgets.
 20         32.   Around this time, Mr. Bustos also audited budgets and invoices on certain
 21 projects and learned that there were significant discrepancies that should be addressed.
 22 He raised these concerns with the individuals at the Bank who were responsible for
 23 invoicing.
 24         33.   By Fall 2018, it came to Mr. Bustos’ attention that the BATS team had
 25 categorized certain MAPS project costs as capital expenses rather than operational
 26 costs. This allowed the Bank to claim the expenses as assets, even though no viable
 27 software existed, and depreciate the expenses in the future—thus inflating assets on
 28
                                                7
                                            Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 9 of 14 Page ID #:9




  1 the Bank’s balance sheets and obtaining tax benefits to which the Bank may not be en-
  2 titled. Mr. Bustos recognized this as a significant lapse in financial controls that posed
  3 significant risk to CNB and, by extension, to RBC.
  4         34.    Mr. Bustos investigated these misallocations by directing his contractor,
  5 Joyce Reyes, to review the MAPS portfolio and identify possible cost misallocations.
  6 Ms. Reyes’s audit identified numerous misallocations of expenses, which Mr. Bustos
  7 then provided to his supervisor in an effort to encourage the Bank to solve these ac-
  8 counting problems.
  9         35.    These challenges did not derail Mr. Bustos’ from maintaining his charac-
 10 teristically strong performance. Indeed, on January 8, 2019, he was rated as exceeding
 11 expectations and his superiors commended him for “always rall[ ying] to adapt to the
 12 changes” to his role. His supervisor thought he had a bright future at the Bank: “Joe has
 13 much to contribute to the organization as a whole as we expand our capabilities. I look forward
 14 to his leadership in helping us establish and normalize our Digital Analytics and Performance
 15 monitoring capabilities.”
 16                       Mr. Bustos Repeatedly Sounds the Alarm on
 17                       Accounting and Tax Fraud Throughout 2019
 18         36.    In February 2019, just a month after his positive performance review that
 19 looked towards a strong future at the Bank, Mr. Bustos was called to meet with an RBC
 20 auditor, Robert Pexa, and supervisors from CNB for an annual audit review of the
 21 Bank’s Digital Technologies portfolios. Mr. Bustos cooperated fully and candidly with
 22 the RBC auditors, disclosing that a lack of internal controls in accounting had made it
 23 challenging to ensure that his own accounting records were accurate.
 24         37.    Shortly after this meeting, Mr. Bustos was called to meet with Jamie Doss
 25 of Human Resources and Tom Reynolds, the Vice President of Corporate Security, and
 26 was presented with accusations that he misappropriated funds from MAPS projects.
 27 (A later investigation would show that these allegations were baseless and “perhaps
 28
                                                  8
                                              Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 10 of 14 Page ID #:10




   1 retaliatory” towards Mr. Bustos raising complaints about BATS personnel’s account-
   2 ing misconduct.)
   3         38.    Mr. Bustos cooperated fully with this investigation and explained that he
   4 had uncovered significant accounting errors and lax internal controls with respect to
   5 the Bank’s projects. He provided written evidence that BATS senior managers were
   6 ignoring written policies designed to ensure accurate accounting. He also posed, in
   7 writing, critical questions about CNB’s internal controls and tax practices: “Identify
   8 what record keeping systems track invoices and expenditures. What process is used to allocate
   9 funds? What process is used to categorize a cost?”
  10         39.    The Bank’s Corporate Security group, then led by Tom Reynolds, inves-
  11 tigated invoice anomalies in the MAPS Digital Channels department. As Mr. Bustos
  12 had noted, the Bank found an increasing number of invoices being misallocated to dif-
  13 ferent projects and identified a significant number of invoices that had been booked as
  14 capital expenses rather than operating expenses, thus artificially inflating the Bank’s
  15 assets on its balance sheets.
  16         40.    Corporate Security summarized these findings in a presentation in March
  17 2019. In addition to showing increasing amounts of misallocated invoices over the
  18 course of 2018 and 2019, the presentation expressly noted that CNB’s Controller was
  19 “responsible for processing invoices,” but did nothing to determine whether an invoice
  20 should be “capitalized or expensed.” The presentation recommended “creat[ing] [an]
  21 independent accounting unit to handle invoicing and receivables” and conducting “third
  22 line review to validate integrity and results of divisional review.”
  23         41.    On information and belief, CNB’s investigation identified approximately
  24 $5.7 million in accounting irregularities attributable to the MAPS portfolio alone.
  25         42.    Following the investigation, CNB also circulated a memorandum about its
  26 accounting policies and the procedures for reporting costs as capital expenses.
  27
  28
                                                   9
                                               Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 11 of 14 Page ID #:11




   1               Mr. Bustos Continues to Complain About Accounting Practices
   2                             and Allocation of Capital Expenses
   3         43.      Unfortunately, CNB’s belated attempts to resolve its obvious accounting
   4 deficiencies did not solve the problem, as little was done to train employees and many
   5 of the investigation’s recommendations were disregarded.
   6         44.      Throughout late Spring and Summer 2019, Mr. Bustos continued to com-
   7 plain that his counterpart in BATS, Hugh Westermeyer, was charging BATS costs to
   8 MAPS projects without his knowledge or permission, leaving Mr. Bustos without an
   9 understanding of whether the costs could be classified as capital expenses.
  10         45.      This led to continuous conflict between Mr. Westermeyer and Mr. Bustos.
  11 In early Summer 2019, Mr. Bustos attended a conference call with Mr. Westermeyer
  12 and others to discuss CNB’s policy regarding digital costs accounting. Mr. Bustos told
  13 Mr. Westermeyer that he believed certain allocations were “fraudulent”—that they
  14 were being charged as capital expenses but were actually operational expenses.1
  15         46.      Around the same time, RBC’s internal auditors issued a report stating that
  16 CNB’s BATS Digital Technologies division’s internal controls “Require[d] Improve-
  17 ment.”
  18         47.      CNB resented Mr. Bustos’s involvement in drawing attention to these de-
  19 ficiencies.
  20         48.      Unbeknownst to him, CNB plotted to oust him around this time. Begin-
  21 ning in late July 2019, Jamie Doss, Linda Duncombe, Greg Smith, Cindi Scribner, and
  22 Patrick McCarthy held a “highly confidential” meeting about “resource planning,” spe-
  23 cifically, “recruitment needs on Greg’s team (w/ Mgmt roles).”
  24                                   Mr. Bustos is Terminated
  25         49.      On August 19, 2019, Mr. Bustos met with Greg Smith, the Senior VP of
  26
  27  In or around July 2019, RBC’s internal auditors issued a report stating that CNB’s BATS Digital
       1

     Technologies division’s internal controls “Require[d] Improvement.” CNB resented Mr. Bustos’s in-
  28 volvement in drawing attention to these deficiencies.
                                                   10
                                                Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 12 of 14 Page ID #:12




   1 Digital Channels & Innovation, who informed him that Mr. Reynolds of Corporate Se-
   2 curity was coming up with a “solution” to Mr. Bustos’s ongoing problems with the
   3 BATS team. Mr. Smith asked Mr. Bustos what “solution” Mr. Reynolds was referring
   4 to, but Mr. Smith claimed not to know.
   5        50.    This was the first Mr. Bustos heard of the “solution” to the MAPS team’s
   6 ongoing accounting malfeasance, but he was not in the dark for long.
   7        51.    On August 21, 2019, Mr. Bustos was abruptly terminated. The Bank
   8 claimed to be conducting a “reduction in force,” but Mr. Bustos was the only employee
   9 at his level to be terminated, and numerous employees who were involved in the mis-
  10 conduct were retained. Moreover, various positions within MAPS—including one very
  11 similar to Mr. Bustos’s position—were advertised on public job sites shortly after the
  12 alleged “reduction in force.”
  13        52.    In reality, the Bank “reorganized” its MAPS digital channels department
  14 to eliminate Mr. Bustos’s role and replace him with someone who had not complained
  15 of misconduct, lax accounting practices, and fraud.
  16      Mr. Bustos Files a Complaint with OSHA Under the Sarbanes-Oxley Act
  17        53.    On February 2, 2020, Mr. Bustos, through his counsel, filed a complaint
  18 of retaliation with the DOL’s Occupational Safety and Health Administration
  19 (“OSHA”) as required by the Sarbanes-Oxley Act. To date, more than 180 days have
  20 elapsed since Mr. Bustos’ administrative complaint, but OSHA has not issued a final
  21 decision. Thus, Mr. Bustos may proceed to file this case in federal district court, and
  22 any arbitration agreement would be void. 18 U.S.C. § 1514A(b)(1); 1514A(e).
  23                                 CAUSES OF ACTION
  24                             FIRST CAUSE OF ACTION
  25                          Violation of the Sarbanes-Oxley Act
  26                                    18 U.S.C. § 1514A
  27                             (Plaintiff Against Defendants)
  28        54.    Plaintiff repeats and incorporates by reference all allegations contained in
                                               11
                                            Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 13 of 14 Page ID #:13




   1 the preceding paragraphs as if fully set forth herein.
   2         55.    At all times relevant to this complaint, Defendants were covered entities
   3 under the Sarbanes-Oxley Act of 2002, including pursuant to 18 U.S.C. § 1514A.
   4         56.    Plaintiff was an employee of a covered entity within the meaning of Sar-
   5 banes-Oxley.
   6         57.    Defendants violated the Sarbanes-Oxley Act by, without limitation, retal-
   7 iating against Plaintiff for making internal complaints of illegal conduct. Defendants
   8 ultimately terminated Mr. Bustos because of his protected internal complaints.
   9         58.    As a proximate result Defendants’ conduct, Plaintiff has suffered and will
  10 continue to suffer severe financial, mental, and emotional hardship and injury including
  11 lost compensation, lost benefits, reduced possibilities for equivalent future earnings.
  12 As further direct and proximate results of Defendants’ conduct, Plaintiff continues to
  13 suffer damages in the form of lost future earnings, benefits, and/or other prospective
  14 damages in an amount to be proven at trial.
  15         59.    Because of the conduct alleged herein, Plaintiff hired attorneys to prose-
  16 cute his claims under the Sarbanes-Oxley Act. Accordingly, Plaintiff is entitled to re-
  17 cover attorneys’ fees and costs in addition to other damages provided by law.
  18         60.    Moreover, Defendants’ conduct has been intentional, deliberate, willful,
  19 malicious, reckless, and conducted in callous disregard for Plaintiff’s rights, entitling
  20 him to punitive damages.
  21                              DEMAND FOR JURY TRIAL
  22         Plaintiff demands a trial by jury on all claims and issues so triable.
  23                                  PRAYER FOR RELIEF
  24         WHEREFORE, Plaintiff respectfully prays judgment as follows:
  25         A.     Back pay (lost wages and benefits);
  26         B.     Injunctive Relief in the form of reinstatement with the same seniority he
  27 would have if not for the retaliation, or front pay in lieu thereof;
  28         C.     Special damages for impairment of reputation, personal humiliation,
                                                 12
                                              Complaint
Case 2:21-cv-04879-JAK-GJS Document 1 Filed 06/15/21 Page 14 of 14 Page ID #:14




   1 mental anguish and suffering, other noneconomic harm resulting from the retaliation,
   2 and other special damages as permitted by law;
   3        D.    Attorneys’ fees and costs of suit; and
   4        E.    For such other relief as this Court deems just and proper.
   5
   6 Dated:        June 15, 2021                   Respectfully submitted,
   7                                               KING & SIEGEL LLP
   8
   9                                               By: ________________________
                                                   Julian Burns King
  10                                               Attorneys for Plaintiff
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              13
                                           Complaint
